Name: Commission Regulation (EC) No 1715/2003 of 26 September 2003 fixing the definitive rate of refund and the percentage of system B export licences to be issued in the fruit and vegetables sector (tomatoes, oranges, table grapes and apples)
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  trade policy
 Date Published: nan

 Avis juridique important|32003R1715Commission Regulation (EC) No 1715/2003 of 26 September 2003 fixing the definitive rate of refund and the percentage of system B export licences to be issued in the fruit and vegetables sector (tomatoes, oranges, table grapes and apples) Official Journal L 243 , 27/09/2003 P. 0104 - 0105Commission Regulation (EC) No 1715/2003of 26 September 2003fixing the definitive rate of refund and the percentage of system B export licences to be issued in the fruit and vegetables sector (tomatoes, oranges, table grapes and apples)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 47/2003(2),Having regard to Commission Regulation (EC) No 1961/2001 of 8 October 2001 on detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables(3), as amended by Regulation (EC) No 1176/2002(4), and in particular Article 6(7) thereof,Whereas:(1) Commission Regulation (EC) No 1061/2003(5) fixed the indicative quantities for the issue of B system export licences.(2) In the light of information now available to the Commission, the indicative quantities have been exceeded in the case of table grapes and apples.(3) These overruns are without prejudice to compliance with the limits resulting from the agreements concluded in accordance with Article 300 of the Treaty. The definitive rate of refund for tomatoes, oranges, table grapes and apples covered by licences applied for under system B between 1 July and 16 September 2003 should be fixed at the indicative rate, and the percentage of licences to be issued for the quantities applied for should be laid down,HAS ADOPTED THIS REGULATION:Article 1For applications for B system export licences submitted under Article 1 of Regulation (EC) No 1061/2003 between 1 July 2003 and 16 September 2003, the percentages of licences to be issued and the rates of refund applicable are fixed in the Annex hereto.Article 2This Regulation shall enter into force on 30 September 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 September 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 7, 11.1.2003, p. 64.(3) OJ L 268, 9.10.2001, p. 8.(4) OJ L 170, 29.6.2002, p. 69.(5) OJ L 154, 21.6.2003, p. 44.ANNEXPercentages for the issuing of licences and rates of refund applicable to system B licences applied for between 1 July and 16 September 2003 (tomatoes, oranges, table grapes and apples)>TABLE>